              1 HANSON BRIDGETT LLP
                NOEL M. COOK, SBN 122777
              2 ncook@hansonbridgett.com
                425 Market Street, 26th Floor
              3 San Francisco, California 94105
                Telephone:    (415) 777-3200
              4 Facsimile:    (415) 541-9366

              5 FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                DAVID DONAHUE (pro hac vice)
              6 ddonahue@fzlz.com
                MELISSA GOLDSTEIN (pro hac vice)
              7 mgoldstein@fzlz.com
                JESSICA VOSGERCHIAN (pro hac vice)
              8 jvosgerchian@fzlz.com
                4 Times Square, 17th Floor
              9 New York, New York 10036
                Telephone:     (212) 813-5900
             10 Facsimile:     (212) 813 5901
                Attorneys for Plaintiff
             11
                LAW OFFICES OF WALLACE C. DOOLITTLE
             12 WALLACE C. DOOLITTLE, SBN 158166
                doolittlew@doolittlelaw.com
             13 JAMES P. DOWNS, SBN 139489
                jdowns@doolittlelaw.com
             14 580 California Street, 12th Floor
                San Francisco, CA 94104
             15 Telephone:     (415) 568-2249
                Facsimile:     (415) 634 1303
             16 Attorneys for Defendants

             17                             UNITED STATES DISTRICT COURT

             18              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

             19

             20 FUNDACIÓ GALA-SALVADOR DALÍ,               Case No. 4:18-cv-04067-HSG

             21                Plaintiff,                  ORDER ON STIPULATION TO EXTEND
                                                           DEADLINE FOR PRIVATE MEDIATION
             22         v.                                 AND OTHER CASE DEADLINES

             23 DALÍ AT 17 MILE DRIVE, LLC and
                DMITRY PITERMAN,
             24
                            Defendant.
             25

             26

             27

             28

                                                          -1-                Case No. 4:18-cv-04067-HSG
15595668.1        ORDER ON STIP TO EXTEND DEADLINE FOR MEDIATION AND OTHER CASE DEADLINES
              1          The Court, having considered the Stipulation of the parties and good cause appearing,

              2 orders that the deadlines be continued as outlined in the Stipulation to Extend Deadline for Private

              3 Mediation and Other Case Deadlines, dated June 13, 2019 as follows:

              4          The private mediation will be conducted on or before August 26, 2019.

              5          The discovery cut-off and subsequent deadlines (except for Pretrial Conference and Trial)

              6 are extended 60 days as follows:

              7          Close of Fact Discovery from June 13 to August 12, 2019

              8          Mediation Deadline from June 26 to August 26, 2019

              9          Exchange Opening Expert Reports from June 27 to August 26, 2019

             10          Exchange Rebuttal Expert Reports from July 18 to September 16, 2019

             11          Close of Expert Discovery from August 1 to September 30, 2019

             12          Dispositive Motion Filing Deadline from August 8 to October 7, 2019

             13          Dispositive Motion Hearing Deadline from September 12 to November 14, 2019 at 2:00

             14          p.m.

             15          Remaining the same:

             16          Pretrial Conference January 14, 2020 at 3:00 p.m.
             17          5-Day Jury Trial January 27, 2020 at 8:30 a.m.
             18

             19 IT IS SO ORDERED.

             20

             21 DATED: June 14, 2019
                                                              HON. HAYWOOD S. GILLIAM, JR.
             22                                               UNITED STATES DISTRICT COURT JUDGE
             23

             24

             25

             26

             27

             28

                                                                  -2-                     Case No. 4:18-cv-04067-HSG
15595668.1        ORDER ON STIP TO EXTEND DEADLINE FOR MEDIATION AND OTHER CASE DEADLINES
